Citation Nr: 0534771	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.  

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The veteran served on active duty from July 1991 to February 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  In an 
August 2002 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable rating, and in a rating decision dated in 
September 2003, the RO continued a 10 percent rating for the 
veteran's service-connected tinnitus.  The veteran's 
disagreement with those decisions led to this appeal.  

Tinnitus claim

In April 2005, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), that reversed a decision 
of the Board in which the Board had concluded that no more 
than a single 10 percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of VA has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veteran's tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  In this case, the 
veteran filed a claim for an increased disability rating for 
service-connected tinnitus in February 2003, thereby making 
the claim subject to the stay under the first criterion.  

Accordingly, Board action on the tinnitus issue is stayed, 
and no decision will be rendered at this time.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed, 
including this case, will be resumed.  

The issue of entitlement to an initial compensable rating for 
left ear hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In its August 2002 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable rating.  The veteran disagreed with the 
noncompensable rating contending that the noncompensable 
rating does not reflect the severity of his left ear hearing 
loss.  During the appeal, the veteran most recently underwent 
a VA audiology examination in October 2003.  The RO 
thereafter continued the noncompensable rating.  The veteran 
continued his appeal and has asserted that his left ear 
hearing loss has become worse since the October 2003 
examination.  Another examination is therefore indicated.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled him for another examination).  

Additionally, the veteran has not received complete notice 
pursuant to the Veterans Claims Assistance Act regarding his 
claim for an initial compensable rating for his service-
connected left ear hearing loss.  

The Board acknowledges VAOPGRPREC 8-2003, in which the VA  
Office of General Counsel held in part that if, in response  
to notice of its decision on a claim for which VA has already 
given notice pursuant to 38 U.S.C. § 5103(a), VA receives a 
notice of disagreement that raises a new issue (e.g., for a 
higher initial rating), 38 U.S.C. § 7105(d) requires VA to 
take proper  action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  

In the present case, however, the prior notice on the service 
connection claim did not satisfy 38 U.S.C.A. § 5103(a) fully 
in that it did not, as required by 38 C.F.R. § 3.159, request 
that the veteran submit all evidence in his possession that 
pertains to the claim.  Therefore, to ensure full compliance 
with the requirements of due process, the Board will request 
that the AMC ensure that all notification and development 
actions required by 38 U.S.C. § 5103 and § 5103A are fully 
satisfied.  See 38 C.F.R. § 3.159.  The AMC's attention is 
directed to Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
pertaining 38 U.S.C. § 5103(a), which requires that the 
Secretary identify for the veteran which evidence the VA will 
obtain and which evidence the veteran is expected to present.  
The AMC should provide the veteran written notification 
specific to his claim for a higher initial rating for left 
ear hearing loss.  The veteran should further be requested to 
submit all evidence in his possession that pertains to his 
claim.

Accordingly, the case is REMANDED for the following actions:  

1.  Specific notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about  
the information and evidence not of  
record that is necessary to substantiate 
his claim for an initial compensable 
rating for left ear hearing loss; (2) 
inform the claimant about  the 
information and evidence that VA will  
seek to provide; (3) inform the claimant  
about the information and evidence the 
claimant is expected to provide; and (4)  
request or tell the claimant to provide 
any evidence in the claimant's possession  
that pertains to the claim.  

2.  Then, the AMC should arrange for a VA 
audiology examination to determine the 
severity of the veteran's service-
connected left ear hearing loss.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the examination 
report.  

3.  After completion of any other 
indicated development, the AMC should 
readjudicate entitlement to an initial 
compensable rating for left ear hearing 
loss.  If the claim remains denied, the 
AMC should issue and appropriate 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an opportunity to respond.  

After completion of the action outlined above, the case 
should be returned to the Board if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

